UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 15, 2015 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32998 (Commission File Number) 20-4606266 (I.R.S. Employer Identification No.) 75 West 3rd Ave., Huntington, West Virginia25701 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(304) 522-3868 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On April 15, 2015, Energy Services of America Corporation (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered the election of directors, the ratification of Arnett Carbis Toothman LLPas the Company’s independent registered public accountants, and an advisory, non binding resolution with respect to executive compensation.A breakdown of the votes cast is set forth below. 1.The election of directors. For Withheld Broker Non-Votes Marshall T. Reynolds Jack M. Reynolds Douglas V. Reynolds Neal W. Scaggs Joseph L. Williams Keith Molihan Nester S. Logan Samuel G. Kapourales Bruce H. Elliott 2.The ratification of the appointment of Arnett Carbis Toothman LLP as the Company’s independent registered public auditing firm for the year ending September 30, 2015. For Against Abstain - 3.An advisory, non-binding resolution with respect to our executive compensation. For Against Abstain Broker Non-Votes Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ENERGY SERVICES OF AMERICA CORPORATION DATE:April 16, 2015 By:/s/Charles P. Crimmel Charles P. Crimmel Chief Financial Officer
